ORDER
The Disciplinary Review Board on August 25,1998, having filed with the Court its decision concluding that JEFFREY A. FOUSHEE of MAPLEWOOD, who was admitted to the bar of this State in 1988, and who thereafter was suspended from the practice of law for a period of three years by Order of this Court effective June 5, 1997, and who remains suspended at this time, should be suspended from practice for a further period of three months on the basis of his criminal conviction on a charge of third-degree possession of cocaine, in violation of RPC 8.4(b) (criminal act that reflects adversely on honesty, trustworthiness, or fitness as an attorney), and good cause appearing;
It is ORDERED that the current three-year suspension of JEFFREY A. FOUSHEE be extended by a period of three months and. until further Order of the Court, effective June 5, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*554ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.